DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Currently claims 1-14 and 18-20 are pending and claims 15-17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 13, the phrase “said array comprising a shelf and …” renders this claim indefinite because it is unclear as to whether the shelf is part of the array or if the array is displayed on the shelf.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s admitted prior art.
a.	As to claims 1-14 and 18-20, the claims are directed to an array of hard surface cleaning sheets with a shelf, wherein the array comprises at least three skus.  MPEP 2111.05 states:
USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994). ...
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re 
In the present instance, the array has a sku, a sku has no new and unobvious functional relationship towards the array of hard surface cleaning sheets as the product only contains printed matter. Evidence to support this rejection can be found in the specification as the specification states "It is understood that a sku as described herein can be identified by indicia, such as words, pictures and symbols” and "The present invention does not provide structural aspects to the claim and is only functional as it provides instructions on to which product it the hard surface cleaning sheet is.  Further the swifter produces have a mutually different panel for each type of product and colors on the panel are also non-functional printed matter.  Therefore the array of known cleaning packages of Swiffer will not distinguish over the claimed invention because nonfunctional printed matter does not distinguish over otherwise identical products. Further the swift products are either dry or wet refill products.  The phrase wherein the array comprises a shelf, the shelf is seen in the figure that contains the displayed swifters packages and wherein the array is in a brick in motor store is an intended use of the array and therefore the array is capable of being used in a brick and mortar store.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Van Rens et al (US Publication 20140138512) as evidenced by Swifter.
a.	Van Rens et al discloses a cleaning system and display.  The cleaning system and display comprises well known cleaning products branded Swiffer on a shelf.  These cleaning products are Swiffer Duster, Swiffer Sweeper dry cleaning cloth, Swiffer WetJet Pads and cleaning clothes.  Each cleaning system 10 in the array 50, may comprise packaging for that system.  The packages, the products therein and advertisements can comprise colors or hues.  The cleaning systems can be distinguished by having different colors or hues, or advertisements or trademarks.  Therefore .

    PNG
    media_image1.png
    415
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    1187
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1745
    1120
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
a.	Applicant’s argue that the prior art fails to disclose an array, however the examiner respectfully disagrees and argues that the reference shows a picture in which an array 50 of Swiffer cleaning products exist.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785